                                                            SO ORDERED.


                                                             Dated: February 12, 2020



   1
   2                                                        Daniel P. Collins, Bankruptcy Judge
                                                            _________________________________
   3                       UNITED STATES BANKRUPTCY COURT

   4                                  DISTRICT OF ARIZONA

   5   In re                                      )   Chapter 7 Proceedings
                                                  )
   6   SARGON E. AWDISHO and                      )   Case No: 2:14-bk-06594-DPC
   7   MARINA I. AWDISHO,                         )
                                                  )   ORDER RE MOTION TO REOPEN
   8                 Debtors.                     )   BANKRUPTCY CASE AND MOTION
                                                  )   TO AVOID LIEN ON REAL
   9                                              )   PROPERTY
                                                  )
  10
                                                  )   [NOT FOR PUBLICATION]
  11                                              )

  12           Debtors Sargon E. Awdisho and Marina I. Awdisho (“Debtors”), filed their
  13   Motion to Reopen Bankruptcy Case (“Motion to Reopen”) on February 6, 2020 (DE 39)
  14   in order to proceed with their Motion to Avoid Lien on Real Property (“Motion to Avoid
  15   Lien”) (DE 34).
  16           On May 2, 2014, Debtors filed their Chapter 7 bankruptcy petition (“Petition
  17   Date”). On the Petition Date, Debtors owned a residence for which they claimed an
  18   exemption in these bankruptcy proceedings (DE 7). No timely objections were filed to
  19   their claimed homestead exemption. Prior to the Petition Date, Midland Funding, LLC
  20   (“Midland”) recorded a judgment against Debtors in the office of the Maricopa County
  21   Recorder. Midland failed to renew the judgment within the five-year period pursuant to
  22   A.R.S. § 33-964. However, in 2018, that statute was amended to extend the judgment
  23   renewal period to ten years.
  24           Debtors obtained their discharge on September 18, 2014 (DE 31). Midland did
  25   not obtain an order of this Court denying Debtors’ discharge or the dischargeability of
  26   their claim. Debtors are now concerned Midland’s pre-petition judgment might be

Case 2:14-bk-06594-DPC                         1
                            Doc 41 Filed 02/12/20 Entered 02/12/20 10:21:22             Desc
                             Main Document Page 1 of 3
   1   renewed and may impair their homestead exemption. Therefore, Debtors seek an order

   2   of this Court, pursuant to 11 U.S.C. § 522(f), avoiding Midland’s judgment “lien.”

   3          The Arizona Court of Appeals discussed the interplay of judgment liens and

   4   homestead exemptions in Pacific Western Bank v. Castleton, 434 P.3d 1187 (Ariz.App.

   5   Div. 1 2018). The Court first cited A.R.S. § 33-964(B) which states:

   6                 Except as provided in § 33-1103, a recorded judgment shall
                     not become a lien on any homestead property. Any person
   7                 entitled to a homestead on real property as provided by law
                     holds the homestead property free and clear of the judgment
   8                 lien.
   9   A.R.S. § 33-964(B) (emphasis added). The Court then quoted A.R.S. § 33-964(A) (a

  10   judgment ‘‘shall become a lien … on all real property of the judgment debtor except real

  11   property exempt from execution, including homestead property’’).

  12          The Court went on to hold that:

  13                 Section 33-964 thus establishes the general rule that a
                     recorded judgment does not become a lien on homestead
  14                 property. See also Union Oil Co. of Ariz. v. Norton Morgan
                     Commercial Co., 23 Ariz. 236, 245, 202 P. 1077 (1922)
  15
                     (holding that ‘‘no lien shall be permitted to attach to the real
  16                 property claimed as a homestead’’). As the statute states
                     expressly, individuals hold their ‘‘homestead property free
  17                 and clear’’ of any judgment liens. See A.R.S. § 33-964(B).
  18   434 P.3d 1187, 1189-90. Bankruptcy Judge Haines also pointed out in the case of In re
  19   Rand, 400 B.R. 749 (Bkrtcy. D. Ariz. 2008), that under Arizona law, a recorded judgment
  20   does not constitute a lien on a debtor’s properly claimed homestead property. Because
  21   the judgment “is not a lien at all, it is not a lien that impairs the debtors’ homestead that
  22   can be avoided pursuant to Code §522(f).” Id. at 755.
  23          Based on the foregoing,
  24          IT IS ORDERED denying Debtors’ Motion to Reopen.
  25          IT IS FURTHER ORDERED denying Debtors’ Motion to Avoid Lien. The
  26   judgment recorded by Midland prior to the Petition Date does not constitute a lien against

Case 2:14-bk-06594-DPC                          2
                             Doc 41 Filed 02/12/20 Entered 02/12/20 10:21:22             Desc
                              Main Document Page 2 of 3
   1   the homestead property owned by the Debtors. Midland’s claim has been discharged in

   2   Debtors’ bankruptcy proceedings. Should Midland refuse to voluntarily remove its

   3   judgment from the Recorder’s records, the Debtors may seek relief in State Court under

   4   A.R.S. § 33-420.

   5         DATED AND SIGNED ABOVE.

   6
   7
   8   COPY of the foregoing mailed
       by the BNC to Interested Parties:
   9
       Sargon E. Awdisho
  10
       Marina I. Awdisho
  11   8622 W. Paradise Dr.
       Peoria, AZ 85345
  12   Debtors
  13   Nicholas T. Van Vleet
       Neeley Law Firm, PLC
  14
       2250 E. Germann Rd., Suite 11
  15   Chandler, AZ 85286
       Attorney for Debtors
  16
       Bursey and Associates, P.C.
  17   6740 N. Oracle Rd., #151
  18   Tucson, AZ 85704

  19   Midland Funding LLC
       c/o Corporation Service Company
  20   8825 N. 23rd Ave., Suite 100
       Phoenix, AZ 85021
  21
  22   Midland Funding
       c/o Midland Portfolio Savings Inc.
  23   8875 Aero Dr., #200
       San Diego, CA 92123
  24
  25   Midland Funding
       PO Box 939069
  26   San Diego, CA 92193

Case 2:14-bk-06594-DPC                         3
                            Doc 41 Filed 02/12/20 Entered 02/12/20 10:21:22        Desc
                             Main Document Page 3 of 3
